Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 8, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Lunde et al (‘101).
	Per claims 1, 8 and 20, Lunde et al discloses an apparatus (see Figures 7A, 7B) that includes a spacer carrier (32) to be deployed within a seismic streamer (10), where the spacer carrier (32) provides a cavity (70) through a body of the spacer carrier, and where the spacer carrier (32) includes a first alignment element (70a) positioned at a first end of the cavity, and a sensor housing (56) to be deployed within the cavity 
 	Per claims 2, see Figs. 7A and 7B.
	Per claim 14, see paragraph 0034.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Lunde et al (‘101) in view of Fernihough (‘806).
	Per claims 3-6, Fernihough discloses a sensor housing (114) used in a seismic streamer where the housing includes annular steps, connective plate and a cap as evidenced in Figures 1A, 1B and 2A.  To have modified the sensor housing of Lunde et al using the sensor housing of Fernihough especially when measuring fluid particle velocity would have been obvious to one of ordinary skill in the art.
	
7 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Lunde et al (‘101) in view of Luscombe et al (‘293).
 	Per claim 7, Luscombe et al teaches (see col. 5, line 60 – col. 6, line 18) that glass filled polypropylene is a common material used for spacers used in seismic streamers such that it would have been obvious to one of ordinary skill in the art to have modified Lunde et al’s spacer carrier to be of a glass filled polypropylene material.

8.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Lunde et al (‘101) in view of Pearce et al (‘723).
	Per claims 9 and 12, Pearce et al teaches (see col. 18, lines 12-28) teaches that tapering of housings and sections allows for a smooth transition and fit such that it would have been obvious to one of ordinary skill in the art to have modified Lunde et al’s housing body or cavity to be tapered so as to provide for a smooth transition and fit when inserting the sensor housing within the spacer carrier.

9.	Claims 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Lunde et al (‘101) in view of either Metzbower et al (‘597) or Corrigan (‘577).
	Per claims 10, 11 and 21, Metzbower et al (see col. 4, line 57 – col. 5, line 17 and claim 14) and Corrigan (see col. 2, line 63 – col. 3, line 7) each teaches using O-rings and associated grooves for providing seals between embedded streamer structures such that it would have been obvious to one of ordinary skill in the art to have modified Lunde et al to provide the external surface of the housing body with grooves to .

Allowable Subject Matter
10.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                        




ijl